Citation Nr: 1548930	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1970 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. It was last before the Board in September 2014, when the Board remanded the matter of service connection for a low back disability for further development. See September 2014 Board Decision.

Pursuant to the Board's September 2014 remand directives, the Appeals Management Center (AMC) provided an addendum VA medical examination and opinion in connection with the Veteran's claim, associated the examination report with the claims file, and readjudicated the Veteran's claim. See March 2015 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this case should take into consideration the existence of the electronic record.


FINDING OF FACT

The Veteran's current low back disability does not relate to an in-service injury and did not manifest in or within a year of service.



CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

January and April 2012 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In March 2014, the Board remanded these claims for further development, to include obtaining additional VA medical records (VAMRs). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has not identified any PMRs that need to be obtained. While attempts have been made to obtain the Veteran's Social Security Administration (SSA) records, in March 2013 a formal finding was made that these records were unavailable and all efforts to obtain them had been exhausted. See March 2013 Memorandum. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The April 2012 and February 2015 VA examiners reviewed the claims file, performed physical examinations, and described the etiology of the Veteran's low back disability in sufficient detail to enable the Board to make a fully informed decision. The examination reports are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges that his current low back disability relates to service. Specifically, he contends it is related to his in-service lumbar strains. Although there is no question that the Veteran has a current low back disability, the evidence of record does not show that this disability was caused or aggravated by service or otherwise relate to service, including his lumbar strains. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338 ; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply for the claim for service connection for a low back disability, and this claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran's February 1970 pre-induction examination identified no physical abnormalities of the spine. See February 1970 Report of Medical Examination. He self-reported back discomfort when sitting. See February 1970 Report of Medical History. STRs show a complaint of low back pain in September 1970, and a notation that three civilian doctors treated the pain as psychosomatic; an emergency room visit in June 1972 for low back pain with an impression of muscle spasm and back sprain; a report of chronic low back pain in August 1972, with x-rays of an essentially normal lumbar spine with minimal congenital abnormalities and an impression of low back strain; a May 1973 complaint of muscle spasm in the low back, diagnosed as mild lumbosacral strain; a March 1974 notation of low back pain for the past three or four years that was also diagnosed as a lumbosacral strain; and an April 1974 complaint of muscle spasm in his low back. See STRs. On separation, the examining medical officer did not find physical abnormalities of the back, although the Veteran reported experiencing recurrent back pain. See March 1974 Reports of Medical Examination and History.

In April 2012, a VA examiner noted the Veteran reported back pain following separation and that he had discectomies in 1986 and 1989. He reported back pain for 20 years following that but did not obtain treatment. The examiner noted the Veteran had degenerative disc disease status post discectomy on two occasions, but opined that it was not due to service. April 2012 VA Examination Report. The examiner noted that the Veteran's lumbar strains during service resolved with conservative treatment, and his first discectomy was twelve years following his discharge. Id. The examiner opined that lumbar strain does not cause disc herniation, and that the minimal degenerative disease noted on x-ray was also not caused by lumbar strain, but rather was a normal finding due to the Veteran's age. Id.

In January 2015, a VA examiner noted the Veteran had degenerative disc disease of the lumbar spine and spinal stenosis with neurogenic claudication. He had a past diagnosis of lumbar back strain, which the examiner said had resolved, as his symptoms were consistent with degenerative disc disease and spinal stenosis, and he had no superficial tenderness which would suggest muscular pain/strain. January 2015 VA Examination Report.

In response to the treatise the Veteran submitted which reported strain is one of the causes of disc herniation, the examiner noted that degenerative disc disease can cause strain in some scenarios, for example, traumatic injuries can cause both conditions simultaneously. Id. But the examiner noted the Veteran had a long period where he was only diagnosed with lumbar strain, and then multiple years later had disc pathology, herniation, and surgery. The examiner opined that the lumbar strain fully resolved, and "less likely as not" caused his current degenerative disc disease or spinal stenosis. Id. The examiner opined that these conditions were due to genetic predisposition, use of time, and age-related changes. Id.

Although the Veteran is competent to report symptoms such back pain, any assertions that his back pain have persisted since service are outweighed by the contemporaneous lay and medical evidence. 38 C.F.R. 3.159(a) (2014); see Layno v. Brown, 6 Vet. App. 465, 470-71 (1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The April 2012 and January 2015 VA examiners' opinions constitute probative evidence that weighs against entitlement to service connection for a low back disability. The examinations were conducted by medical doctors who based their opinion on comprehensive reviews of the Veteran's medical history and current medical literature.

The Board has considered the Veteran's statements regarding his in-service lumbar strains, which he contends led to his current low back disability. The Veteran's statements that his low back disability relates to service are outweighed by the two examiners' opinions. See April 2012 and January 2015 VA Examination Reports. Whether the Veteran's low back disability relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his low back disability relates to service does not constitute competent evidence. His statements are outweighed by the examiners' opinions, which were rendered by medical professionals. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The first post-service evidence of a low back disability was his first discectomy in 1986 - approximately twelve years after separation from service. Consequently, the evidence does not show that his low back disability manifested in or within a year of service or otherwise relates to service. See Maxson, 230 F.3d at 1333; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence of record, but that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a low back disability is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


